Case: 14-10385      Document: 00512892156         Page: 1    Date Filed: 01/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10385
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 7, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN ARRIAGA, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-152-1


Before HIGGINBOTHAM, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Juan Arriaga, Jr., appeals his guilty-plea conviction for unlawful
possession of a machinegun. He argues that the factual basis was insufficient
to support his plea because the factual resume did not include or mention a
Zavasta machinegun as alleged in Count One of the indictment, which he
contends was an essential element of the offense, and only referred to his
possession of a machinegun. Arriaga did not raise this issue in the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10385       Document: 00512892156     Page: 2   Date Filed: 01/07/2015


                                    No. 14-10385

court.     Accordingly, we review for plain error only.      See United States v.
Broussard, 669 F.3d 537, 546 (5th Cir. 2012).
         Before accepting a guilty plea, the district court must determine that the
conduct admitted by the defendant “is sufficient as a matter of law to constitute
a violation of the statute.” United States v. Marek, 238 F.3d 310, 314 (5th Cir.
2001) (en banc) (emphasis omitted). If sufficiently specific, an indictment or
information can be used as the sole source of the factual basis for a guilty plea.
United States v. Garcia-Paulin, 627 F.3d 127, 133 (5th Cir. 2010). The record,
read in pari materia with the indictment, may also establish the existence of a
factual basis. United States v. Bachynsky, 949 F.2d 722, 730 (5th Cir. 1991).
         Here, the sole count of the indictment specifically charged Arriaga with
the knowing possession of a machinegun, to wit, the Zavasta machinegun,
identifying it by make, model, caliber, and serial number. The indictment was
not a mere “recital of the statutory requirements.” Garcia-Paulin, 627 F.3d at
133. At rearraignment, Arriaga stated that he had read the indictment, that
he understood the charge against him, that he understood the essential
characteristics of a machinegun, and that he committed the offense as charged.
Although the district court did not read aloud the indictment, the reading being
waived by counsel, the court’s confirmation that Arriaga had read the
indictment, understood the charge against him, and had committed the offense
was sufficient to establish the factual basis for the charge.        See id.   The
judgment of the district court is affirmed.
         AFFIRMED.




                                          2